United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41093
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CARLOS ALBERTO VASQUEZ-HERNANDEZ,


                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-03-CR-376-1
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Carlos Alberto Vasquez-Hernandez (Vasquez) appeals his

guilty plea conviction for illegal reentry into the United States

following deportation and after having been convicted of an

aggravated felony in violation of 8 U.S.C. § 1326.     For the first

time on appeal, Vasquez argues that the sentencing provisions of

8 U.S.C. § 1326(b)(1) & (2) are unconstitutional in the light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Vasquez

acknowledges that his argument is foreclosed by Almendarez-Torres

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41093
                               -2-

v. United States, 523 U.S. 224, 235 (1998), but he seeks to

preserve the issue for Supreme Court review.   Apprendi did not

overrule Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90.

Accordingly, the judgment of the district court is AFFIRMED.